
	
		III
		111th CONGRESS
		1st Session
		S. RES. 126
		IN THE SENATE OF THE UNITED STATES
		
			May 4, 2009
			Mr. Inouye (for himself,
			 Mr. Akaka, and Mr. Kerry) submitted the following resolution; which
			 was considered and agreed to
		
		RESOLUTION
		Commemorating the 150th
		  anniversary of the arrival of the Sisters of the Sacred Hearts in
		  Hawai‘i.
	
	
		Whereas the Sisters of the Sacred Hearts, also known as
			 the Sisters of the Congregation of the Sacred Hearts of Jesus and Mary, in 2009
			 are celebrating the 150th anniversary of their
			 arrival in Hawai‘i on May 4, 1859, to provide Catholic education to the
			 children of Hawai‘i;
		Whereas, during the past 150 years, through the devotion
			 and dedication of the Sisters of the Sacred Hearts, thousands of youth in
			 Hawai‘i, California, Massachusetts, and New Jersey have received the benefit of
			 a well-rounded education based on Christian principles and moral living at the
			 following educational institutions: Sacred Hearts Convent at Fort Street,
			 Honolulu; Sacred Hearts Academy, Kaimuki, Honolulu; St. Anthony Home, Kalihi,
			 Honolulu; Sacred Hearts Convent, Nuuanu, Honolulu; St. Theresa School,
			 Honolulu; Our Lady of Peace School, Honolulu; Immaculate Conception School,
			 Lihue, Kauai; St. Patrick School, Kaimuki, Honolulu; Maria Regina School,
			 Gardena, California; Bishop Amat High School, West Covina, California; Sacred
			 Hearts Academy, Fairhaven, Massachusetts; St. Joseph School, Fairhaven,
			 Massachusetts; Sacred Hearts School, Fairhaven, Massachusetts; and St. Andrew
			 School, Avenel, New Jersey;
		Whereas, during the past 101 years, the Sisters of the
			 Sacred Hearts have served communities in Fairhaven, Fall River, and Mt.
			 Rainier, Massachusetts, and in Avenel, New Jersey, and continue to serve
			 communities in Fairhaven, Massachusetts;
		Whereas, during the past 50 years, the Sisters of the
			 Sacred Hearts have served communities in Gardena, West Covina, and San
			 Bernardino, California, and in Artesia, New Mexico, and continue to serve
			 communities in Artesia, New Mexico; and
		Whereas the people of the United States wish to convey
			 their sincerest appreciation to the Sisters of the Sacred Hearts for their
			 service and devotion: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 150th anniversary of the arrival of the Sisters of
			 the Sacred Hearts in Hawai‘i; and
			(2)honors and
			 praises the Sisters of the Sacred Hearts Pacific Province for their good works
			 in the education of the youth of the United States and in service to the people
			 of Hawai‘i, California, Massachusetts, New Jersey, and New Mexico, and for the
			 Sisters’ pursuit of educational, social, and economic equality of all
			 persons.
			
